Citation Nr: 0806551	
Decision Date: 02/27/08    Archive Date: 03/06/08

DOCKET NO.  05-21 416A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 20 percent for ileoanal 
anastomosis status post ulcerative colitis to include sleep 
disturbance (ileoanal anastomosis).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1982 to June 1986 and from October 1987 to June 2004.  
This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the Roanoke, 
Virginia Department of Veterans Affairs (VA) Regional Office 
(RO) that, in part, granted service connection for ileoanal 
anastomosis, rated 20 percent, effective July 1, 2004.  
Thereafter, the case was transferred to the St. Petersburg, 
Florida RO, which is presently handling the current appeal.  
In November 2007, a Travel Board hearing was held before the 
undersigned.  A transcript of this hearing is of record.  

Testimony provided at the November 2007 Travel Board hearing, 
as well as a statement from the veteran submitted at the 
hearing with a waiver of initial consideration by the AOJ, 
raises the issues of entitlement to ratings in excess of the 
current ratings for his service-connected scar, status post 
colectomy; degenerative disc disease, C5-C7 (claimed as back 
pain); degenerative disc disease, lumbar spine (claimed as 
back pain); scar, back; knee strain, left; and knee strain, 
right.  Since these issues were not appealed by notices of 
disagreement filed within one year of the mailing date of the 
rating decisions, they are referred to the RO for appropriate 
action as new claims.


FINDING OF FACT

The veteran's service-connected ileoanal anastomosis is 
manifested by frequent involuntary bowel movements, non-
bloody stools, periodic urgency, and extensive leakage; these 
symptoms are indicative of impairment of sphincter control.


CONCLUSION OF LAW

A 60 percent (but no higher) rating is warranted for ileoanal 
anastomosis status post ulcerative colitis. 38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 
4.21, 4.114, Diagnostic Code (Code) 7332 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

As the rating decision on appeal granted service connection 
and assigned a disability rating and effective date for the 
award, statutory notice had served its purpose, and its 
application was no longer required.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A May 2005 
statement of the case (SOC) provided notice on the 
"downstream" issue of entitlement to an increased initial 
rating and a February 2007 supplemental SOC readjudicated the 
matter after the appellant and his representative responded 
and further development was completed.  38 U.S.C.A. § 7105; 
see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The 
veteran has had ample opportunity to respond/ supplement the 
record regarding his claim, and is not prejudiced by any 
technical notice deficiency (including in timing) that may 
have occurred earlier in the process.  Neither the veteran 
nor his representative has alleged that notice in this matter 
was less than adequate.

The veteran's service medical records (SMRs) are associated 
with his claims file, and pertinent treatment records have 
been secured.  The RO arranged for VA examinations in March 
2004 and February 2007.  The veteran has not identified any 
pertinent evidence that remains outstanding.  VA's duty to 
assist is met.  Accordingly, the Board will address the 
merits of the claim.

B.	Factual Background

The veteran's SMRs document that in March 1992, due to his 
two-year history of ulcerative colitis, which was poorly 
controlled under medical management, he underwent a total 
proctocolectomy with J-pouch ileoanal anastomosis.  This was 
followed by an ileostomy takedown in May 1992.  He was then 
asymptomatic until January 1997 when he began to complain of 
fatigue related to interrupted sleep and anxiety due to 
multiple environmental changes (including his ileoanal 
anastomosis).  

In December 2004, a sleep study was performed at the Florida 
Center of Sleep Medicine (FCSM).  The technician's summary 
noted that after going to the bathroom for a second time 
(after 3 a.m.), the veteran did not return to sleep and at 
5:09 a.m., stated he was not going to sleep anymore and ended 
the study.  

A June 2005 statement from the veteran's private treating 
physician, Commander M.M.P., MC, United States Navy, states, 
"[The veteran] has chronic sleep dysfunction caused by 
awakening multiple times in the night to use the bathroom and 
insomnia after awakening.  His frequent stooling has existed 
since his colectomy in [1992] for ulcerative colitis, which 
failed to respond to medication."

In October 2006, another sleep study was performed at FCSM; 
it also showed that the veteran's sleep was interrupted by a 
trip to the bathroom.  

On February 2007 VA examination, the veteran reported 
responding well to his 1992 ileoanal anastomosis for 
approximately one to two months before he started having 
problems sleeping and complained of overwhelming fatigue.  He 
reported further that he had been hospitalized in January 
1997 and January 2000 for increased fatigue and inability to 
maintain consistent sleep.  Sleep studies from December 2004 
and October 2006 were reviewed; sleep apnea was not 
diagnosed.  The veteran reported experiencing hypoglycemic 
episodes in the past year.  He further complained of nausea 
for the past six months, persistent diarrhea occurring more 
than six times daily, and constant or near-constant gas, 
bloating accompanied by severe pain.  His ulcerative colitis 
had been stable since his operation in 1992.  Upon physical 
examination, weight gain was noted.  There were no signs of 
malnutrition or anemia.  

At his November 2007 Travel Board hearing, the veteran 
testified that he has had to adjust his lifestyle following 
his ileoanal anastomosis.  Specifically, he estimated using 
the bathroom at least 10 to 12 times a day, requiring him to 
ensure that there is always a bathroom on hand wherever he 
goes.  He states there have been certain employment 
situations where, because there were not bathrooms 
immediately available, he had to leave those jobs.  Also, he 
can no longer go backpacking, camping, hiking or mountain 
climbing.  When he plays recreational golf, he has to make 
sure the golf course he visits has a lot of bathrooms 
available on the course.  He is unable to travel for long 
distances.  

The veteran stated that his frequent, and often urgent, use 
of the bathroom also affects his sleep as he wakes up 2 to 3 
times a night to use the bathroom.  This renders him unable 
to achieve deep sleep and results in general malaise and 
fatigue during the daytime.

For the times that the veteran is unable to reach a bathroom 
in time, he testified that he always carries extra clothing 
with him.  He estimated that on an ordinary day he changes 
his clothes twice a day.

Also, the veteran reported since his body passes fluids and 
solids quickly (within 4 hours of ingestion, with only half 
the meal digested), he has to force a lot of fluids and, if 
he forgets or is in a situation where he cannot get a drink, 
he will dehydrate quickly.  He stated further he is a 
vegetarian who has to watch what he eats (such as spicy foods 
or gassy foods) and eat in moderation, so as not to 
exacerbate his bowel movements.  He reported an inexplicable 
20-pound weight gain since his separation from service.

The veteran stated he currently takes fiber pills, vitamins, 
and glucose tablets whenever he feels he has low levels of 
blood sugar.  He also uses topical creams on his bottom area 
to avoid burning sensations.  

C.	Legal Criteria and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earnings capacity caused by a given disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  It is not expected that 
all cases will show all the findings specified; however, 
findings sufficiently characteristic to identify the disease 
and the disability therefrom and coordination of rating with 
impairment of function will be expected in all instances.  
38 C.F.R. § 4.21.  

Where there is a question as to which of two evaluations 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

Where (as here) the rating appealed is the initial rating 
assigned with a grant of service connection, the entire 
appeal period is for consideration, and separate ratings may 
be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

The RO evaluated the veteran's ileoanal anastomosis under 
Codes 7323 and 7328.  Hyphenated diagnostic codes are used 
when a rating under one diagnostic code requires use of an 
additional diagnostic code to identify the specific basis for 
the evaluation assigned.  The additional code is shown after 
a hyphen.  38 C.F.R. § 4.27.  Here, the veteran is rated 
generally under Code 7323 for ulcerative colitis, and more 
specifically under Code 7328 for resection of the small 
intestine.  See also 38 C.F.R. § 4.114 ("Ratings under 
diagnostic codes 7301 to 7329 . . . will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.")

Under Code 7323, a 30 percent rating is assigned when 
ulcerative colitis is moderately severe, with frequent 
exacerbations.  A 60 percent rating is warranted for severe 
ulcerative colitis, with numerous attacks a year and 
malnutrition, with health fair only during remissions.  A 100 
percent rating is warranted for pronounced ulcerative 
colitis, resulting in marked malnutrition, anemia, and 
general debility, or with serious complications such as a 
liver abscess.  38 C.F.R. § 4.114, Code 7323.

Under Code 7328, a 20 percent rating is assigned when 
resection of the small intestine is symptomatic with 
diarrhea, anemia and inability to gain weight.  A 40 percent 
rating is warranted when there is definite interference with 
absorption and nutrition, manifested by impairment of health 
objectively supported by examination findings including 
definite weight loss.  A 60 percent rating is warranted when 
there is marked interference with absorption and nutrition, 
manifested by severe impairment of health objectively 
supported by examination findings including material weight 
loss.  38 C.F.R. § 4.114, Code 7328.

An additional diagnostic code that could be relevant to the 
veteran's disability is Code 7332 for evaluation of the 
rectum and anus, or impairment of sphincter control.  It 
provides that a 30 percent rating is appropriate if the 
impairment is manifested by occasional involuntary bowel 
movements that necessitate the wearing of a pad.  A 60 
percent rating is appropriate if the impairment is manifested 
by extensive leakage and fairly frequent involuntary bowel 
movements.  A 100 percent rating is appropriate if there is a 
complete loss of sphincter control. 38 C.F.R. § 4.114, Code 
7332.

Considering the record in light of the criteria noted above, 
the Board finds that the criteria for a rating of 60 percent 
for ileoanal anastomosis have been met.

According to the veteran's February 2007 VA examination, 
there are no current manifestations of the ulcerative colitis 
condition, and he is not required to take any medications for 
such.  Also, upon physical examination, he did not exhibit 
signs of malnutrition or anemia.  Therefore, the criteria for 
the next higher rating under Code 7323 of 30 percent, for 
moderately severe ulcerative colitis with frequent 
exacerbations, has not been met.  

The veteran's treatment records, as well as his February 2007 
VA examination, also do not show that he suffers from 
problems with absorption and nutrition objectively supported 
by examination findings.  Significantly, the evidence of 
record does not show that he has experienced any weight loss; 
in fact, the veteran testified during his November 2007 
Travel Board that he has gained 20 pounds since his 
separation from service.  Therefore, the criteria for the 
next higher rating under Code 7328 of 40 percent, for 
resection of the small intestine with definite interference 
with absorption and nutrition, have not been met.  

The Board, however, finds that higher evaluation is warranted 
under Code 7332; the veteran's statements and the medical 
evidence of record are consistent with extensive leakage and 
frequent involuntary bowel movements.  In his February 2007 
VA examination, the veteran reported persistent diarrhea, 
with a frequency of more than 6 times daily.  At his November 
2007 Travel Board hearing, he reported 10-12 involuntary 
bowel movements each day, with associated leakage requiring a 
change of clothes 2-3 times daily.  The Board finds his 
testimony to be competent lay evidence.  See 38 C.F.R. 
§ 3.159(a)(2); Caldwell v. Derwinski, 1 Vet. App. 466 (1991) 
(lay witnesses can testify as to the visible symptoms or 
manifestations of a disease or disability).  Furthermore, 
December 2004 and October 2006 sleep studies performed at the 
FCSM document sleep interrupted by trips to the bathroom.  
Also, the June 2005 statement from the veteran's private 
treating physician noted that his frequent stooling had 
existed since his colectomy, and that this contributed to his 
chronic sleep dysfunction.  

Given the chronic nature and symptomatology of the disability 
at issue, a 60 percent evaluation more appropriately reflects 
the degree of functional impairment.  Complete loss of 
sphincter control such as to warrant a 100 percent evaluation 
is not shown.  For all the foregoing reasons, the Board finds 
that the initial rating of 60 percent represents the maximum 
rating assignable since the effective date of the grant of 
service connection for this disability.  As such, there is no 
basis for a staged rating of this disability, pursuant to 
Fenderson.

The benefit of the doubt is resolved in the veteran's favor.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A 60 percent (but no higher) rating is granted for ileoanal 
anastomosis status post ulcerative colitis to include sleep 
disturbance, subject to the regulations governing the payment 
of monetary awards.



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


